DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the claims recite a practical application because they represent a technical improvement in that they solve the problem of nonstandard names for dentist products.

However the problem solved does not relate to any existing technology at all.

    PNG
    media_image1.png
    141
    606
    media_image1.png
    Greyscale

The above paragraph included in the response illustrates that there is no existing problem in technical systems, rather that the issue is there may be some confusion between clinics and labs.
Claim 4 illustrates a process that but for the computer structure could be implemented manually. A dentist office could organize its catalog of technical products based on major and minor classes. 
Implementing a process with a computer that could be done manually is not an improvement in computer functionality.


    PNG
    media_image2.png
    192
    592
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
Claim 1 (Currently Amended): A labo slip ordering system comprising: a dental clinic interface unit that includes a dental technical product list display part for selecting a dental technical product and an ordering part that prints a labo slip for producing the dental technical product, the dental technical product being selected from the dental technical product list display part, wherein the ordering part prints an identifier for uniquely identifying the labo slip on the labo slip, and at least any one of receipt data, patient data, and chart data can be referred to by using the identifier.  



The additional elements appear to have corresponding structure of a computer (paragraph 10). And although not explicitly disclosed there seems to be an implicit inclusion of a printer.

The use of a computer is generic such that it amounts to mere instructions to implement an abstract idea, which per MPEP 2106.05(f) provides neither a practical application nor significantly more. Printing information is performing necessary data output, which per MPEP 2106.05(g) is insignificant extra-solution activity that provides neither a practical application nor significantly more. Furthermore, under the “significantly more” consideration, the examiner takes official notice that use of a printer is well-understood, routine and conventional activity.

Claims 2 and 3 correspond to claim 1 and are considered to be directed to an abstract idea without a practical application/significantly more for substantially the same reasons.

Claim 4 recites:
Claim 4 (Currently Amended): A labo slip ordering system comprising: a dental clinic interface unit that includes a dental technical product list display part for selecting a dental technical product and an ordering part that orders a labo slip for producing the dental technical product, the dental technical product being selected from the dental technical product list display part; and a technical type selection part for selecting a major class of the dental technical product, and for selecting a minor class of the dental technical product belonging to the major class, wherein the dental technical product list display part enables selection of only the dental technical product which meets the major class and minor class, and based upon the selected major class and minor class selected.


Claim 4, but for the inclusion of the “system” comprised of “parts”/“units”, recites a method of organizing human activity. Specifically a person could view a parts list and select a particular part based on a catalog organizing parts into major and minor classes.

The additional elements appear to have corresponding structure of a computer (paragraph 10). The use of a computer is generic such that it amounts to mere instructions to implement an abstract idea, which per MPEP 2106.05(f) provides neither a practical application nor significantly more.

Dependent claims 5-8, 11 and 12 are considered to be directed to directed to an abstract idea without significantly more for substantially the same reasons as claim 4. They add limitations implemented by structure corresponding to a computer (part, unit, server, device) which merely act as a tool to implementing the business process of facilitating and tracking dental product orders. The printing aspect from claim 7 is considered insignificant extra-solution activity because printing information is performing necessary data output, which per MPEP 2106.05(g) is insignificant extra-solution activity that provides neither a practical application nor significantly more. Regarding claims 11 and 12, collecting information, maintaining/changing status information are all steps that would conventionally be performed by an office worker (i.e. tracking whether a lab has completed a job). 

Claims 9 and 10 correspond to claim 4 and are considered to be directed to an abstract idea without a practical application/significantly more for substantially the same reasons.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4-7, 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lemchen (US 20170265966 A1)
Regarding claim 4, Lemchen discloses:
Claim 4 (Currently Amended): A labo slip ordering system comprising:
	a dental clinic interface unit that includes a dental technical product list display part for selecting a dental technical product (see figures 4-6) and an ordering part that orders a labo slip for producing the dental technical product (see fig. 12 “print this page and send it with any models or impressions”, the dental technical product being selected from the dental technical product list display part (see figure 4-6); and
	a technical type selection part for selecting a major class of the dental technical product and for selecting a minor class of the dental technical product belonging to the major class, wherein the dental technical product list display part enables selection of 

Regarding claim 7, Lemchen further discloses
Claim 7 (Currently Amended): The labo slip ordering system according to Claim 4, wherein the ordering part prints a paper document (fig. 12 print this page”) on which a content of the labo slip and an identifier, by which the labo slip can be uniquely identified, are written (fig. 12 “print this page” includes prescription ID). 

Regarding claim 8, Lemchen further discloses
Claim 8 (Currently Amended): The labo slip ordering system according to Claim 4, further comprising:     a labo slip administration unit that stores the labo slip with status information (fig. 2, and see paragraph 14 tracking and storing a record of fabrication of the plurality of customized orthodontic or dental appliances by the plurality of corresponding orthodontic or dental labs in the database selectively accessible by the plurality of orthodontic or dental labs and plurality of prescribing users) and a dental laboratory interface unit that includes a labo slip status change part, the labo slip status change part being capable of changing the status information (paragraph 14 storing record of fabrication).

Claims 9 and 10 are rejected for the same reasons as claim 4 and see paragraph 20 disclosing program implementation.

Regarding claim 11, Lemchen discloses:
a labo slip administration unit for storing contents of the labo slip made by the dental clinic interface unit (paragraph 14 storing the prescriptions in a database selectively accessible by the plurality of orthodontic or dental labs and plurality of prescribing users) and for holding status information of the labo slip (paragraph 15 tracking and storing a record of fabrication of the plurality of customized orthodontic or dental appliances by the plurality of corresponding orthodontic or dental labs in the database); and
	a dental laboratory interface unit for acquiring the contents of the labo slip (paragraph 14 storing the prescriptions in a database selectively accessible by the plurality of orthodontic or dental labs), and for acquiring and changing the status information of the labo slip (paragraph 15 tracking and storing a record of fabrication of the plurality of customized orthodontic or dental appliances by the plurality of corresponding orthodontic or dental labs in the database), wherein the labo slip administration unit is configured to change the status information of the labo slip in response to a request from the dental clinic interface unit or the dental laboratory interface unit (paragraph 14 storing fabrication record by dental labs accessible by labs), and the dental clinic interface unit, the labo slip administration unit, and the dental laboratory interface unit are provided on a server (paragraph 20), the server providing functions of the dental clinic interface unit and the dental laboratory interface unit when .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemchen as applied to claim 4 above, and further in view of Francois (US 20170262604 A1) and Grossman (US 20160300025 A1).
Regarding claim 5, 

Lemchen fails to disclose:

the selection based a result of the selection between insurance or own expense.

However Francois discloses selection of part options based on a patient’s insurance coverage (paragraph 259). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Lemchen as modified by limiting options based on a patient’s insurance coverage. The motivation for the combination is to comply with patient’s wishes (paragraph 259).

Lemchen as further modified by Francois has knowledge of insurance details, but fails to disclose a selection part being used for that.

However Grossman discloses a part of selecting insurance (paragraph 65). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Lemchen as modified by collecting insurance information responsive to a query. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Lemchen as modified differs from the claimed invention in how insurance information is collected. Grossman disclosing a particular process for collecting the information. One of ordinary skill in the art could have predictably applied any known way of collecting insurance information.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemchen as applied to claim 4 above, and further in view of Robichaud (US 20110320217 A1).
Regarding claim 6, Lemchen fails to disclose and Robichaud discloses further includes an ordering destination selection part that is capable of displaying a charge and a delivery date of the dental technical product for each of a plurality of dental laboratories which can be an ordering destination of the dental technical product (see paragraph 57 display corresponding price and delivery time). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Lemchen as modified by providing fulfillment through multiple providers and including price/delivery time to allow people to make informed decisions. The motivation for the combination is to improve efficiency by allowed a dentist to make information selection of a supplier (paragraph 57).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lemchen in view of Ananian (US 20100100848 A1).
Regarding claim 12, Lemchen as per claim 11 discloses all the subject matter of the claimed invention, but differs in the hardware implementation. Lemchen discloses a cloud server implementation, whereas claim 12 is claimly direct communication. However Ananian discloses a non-cloud implementation of a system for processing orders (fig. 2). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Lemchen by having the dentists and labs computers .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687